Citation Nr: 0001903	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  98-09 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that denied the veteran's application to reopen a claim 
of service connection for PTSD.


FINDINGS OF FACT

1.  In a March 1996 rating decision the RO denied an 
application to reopen a claim of service connection for PTSD; 
this decision was not appealed within one year of 
notification thereof.

2.  Evidence added to the record since the March 1996 RO 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran has verifiable inservice stressors which 
support a diagnosis of PTSD; PTSD is attributable to service.


CONCLUSIONS OF LAW

1.  Evidence received since the March 1996 RO decision 
denying an application to reopen a claim of service 
connection for PTSD is new and material; and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  The veteran has PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service records show that the veteran served a tour in 
Vietnam for approximately one year, and served with B 
Company, 14th Engineering Battalion (Combat).  His military 
occupational specialty was that of a combat engineer and he 
did not receive any decorations evincing combat.  

The veteran's service medical from 1965 to 1968 are negative 
for psychiatric complaints or treatment.

A VA hospital record dated in January 1976 reflects a 
diagnosis of adjustment reaction of adult life.

Hospital notes from the Sisters of Charity Hospital from 
December 1978 to April 1979 show that the veteran was being 
monitored for drug usage and note that he had been fired from 
a job due to allegations of drug use on the job. 

In February 1989 the veteran was admitted to a VA medical 
facility for 49 days for a Combat Stress Disorders Program.  
In conjunction with this program the veteran completed a 
military history questionnaire indicating that during 
stressful events in service his duties included demolition, 
body recovery and guard duty.

In March 1989 the veteran filed a claim of service connection 
for PTSD.

In June 1989 the veteran presented to a VA medical facility 
requesting opioid detox and continued care at Copin House.  
He was diagnosed as having PTSD and opioid dependence.

In August 1989 the veteran's mother and aunt wrote letters to 
VA stating that the veteran had been a very healthy 
individual when he entered service, but that he started 
taking drugs in service which has had an adverse impact on 
the family.  

The veteran's wife also submitted a letter in August 1989 
stating that when she met the veteran in 1974 she had thought 
that he was just shy, but after time she realized the affect 
that his PTSD had on their lives.  She said that the veteran 
became antisocial and behaved in a way that alienated 
everyone from him.  She said further that the veteran jumped 
whenever someone knocked on the door and suffered from night 
sweats and nightmares.

In August 1989 the RO received a letter from the Assistant 
Director of the C.O.P.I.N. foundation, a licensed nurse, 
stating that the veteran had been a resident there since June 
1989.  She said that the veteran had been referred to the 
facility for continued treatment of PTSD and was also being 
treated for this disability by VA.  She said that the veteran 
had sleep problems regarding his Vietnam experience.  She 
also said that one of the areas of stress included being 
isolated from other units and that the veteran continued to 
display isolating behavior.  She said that as a combat 
Engineer the veteran's duty included clearing roads and 
trails of mines and booby traps.

An August 1989 Disability Determination and Transmittal from 
the Social Security Administration shows that the veteran had 
been disabled since December 1988 with a primary diagnosis of 
"Anxiety (PTSD)".  This form was signed by a physician.  In 
terms of the veteran's functional capacity assessment, 
additional SSA records show that he had active PTSD symptoms.  

A social survey was conducted by VA in October 1989.  The 
report contains the veteran's alleged stressors of witnessing 
a man killed in basic training when a gun accidentally went 
off and of having to retrieve bodies from a truck in Vietnam 
that had plunged into a gorge several days earlier.  He also 
reported shooting into a bush one night while on a listening 
post at an air strip only to find out the next day that he 
had killed a woman and child.  He said that on one of his 
first missions a sniper fired on them and he had been so 
scared that he hit the group and froze, afraid to move.  He 
said that his Sergent had to reassure him before he was able 
to get up and continue.  He also said that his main task in 
Vietnam was to do mine sweeps in surrounding roadways and 
that on one occasion a "new guy" stepped on a mine and was 
blown apart.  He said that he was angered by nearby 
Vietnamese who continued to work out in the fields as if 
nothing happened.  The social worker assessed the veteran as 
having many of the symptoms of PTSD and that "in addition, 
and adjunct to his combat trauma, [the veteran] has a severe 
substance abuse problem that has resulted in many arrests and 
some time spent incarcerated".  He advised that a diagnosis 
of PTSD be considered.

At a VA psychiatric examination in December 1989 the examiner 
relayed the veteran's stressors as reported at the social 
survey and diagnosed the veteran as having PTSD, chronic, 
delayed.

Private and VA treatment records from 1989 to 1993 reflect 
inpatient and outpatient treatment for drug abuse and PTSD.

In a November 1993 rating decision, the RO denied the 
veteran's claim of service connection for PTSD.

The veteran filed an application to reopen a claim of service 
connection for PTSD in May 1995.

In June 1995 the RO received VA records showing that from 
April 1994 to April 1995 the veteran participated in a VA 
Incentive Therapy Program involving a work assignment at the 
Grounds Department of a VA medical center (MC).  He worked 
from 9am to 3:30pm, Monday through Friday.  

Additional VA medical records received by the RO in June 1995 
include an April 1994 VAMC discharge summary showing that the 
veteran had become depressed and had increased his heroin 
intake after finding out that his participation in the VA 
Incentive Therapy Program had expired.  He reported being 
depressed for 20 years and of suffering from feelings of low 
self-esteem since service.  He was diagnosed as having 
substance abuse, heroin, substance induced mood disorder with 
depressive features and PTSD.

In a March 1996 rating decision the RO denied the veteran's 
application to reopen a claim of service connection for PTSD.  
The veteran was notified of the adverse decision by letter 
dated the same month and was provided with his appellate 
rights.  A notice of disagreement was not filed within one 
year.

In April 1996, the veteran submitted a letter wherein he 
listed the stressors he experienced during service.

In December 1996 VA conducted another Social Work Survey.  
The Social Work Survey report contains the veteran's alleged 
stressors as previously reported.  The veteran further 
reported that his mine sweeping duties were really stressful 
and that he feared that he would be "blown up at any time".  
He also said that he had been ridiculed by his sergeant on 
one occasion because he had been unable to approach the 
mutilated remains of a body.  He said that this "hit hard" 
as he had always prided himself on being able to handle 
competition and stress.  He said that this episode defeated 
his self image.  He said that after service he used drugs to 
escape from his memories of Vietnam and his feeling that he 
was a "loser".  The social worker concluded the report by 
stating that "Since being discharged the veteran has 
experienced intense feelings of isolation, difficulty with 
personal relationships, sleep difficulties punctuated by 
nightmares, increased drug problems, job instability, and 
survivor guilt.  Because of these direct residuals of his 
combat experiences in Vietnam it is recommend that [the 
veteran] be evaluated for service connection for PTSD."

In January 1997 the veteran underwent a VA psychiatric 
examination.  Following an evaluation of the veteran and 
review of his Social Work Survey reports, the examiner 
diagnosed the veteran as having PTSD, chronic, delayed, and 
substance abuse disorder in remission.

In May 1997 the United States Armed Services Center for 
Research of Unit Records (USASCRUR) responded to the RO's 
request for verification of the veteran's alleged stressors 
by providing a copy of the 14th Engineer Battalion unit 
history from 1967 to 1969, extracts of Operational Reports - 
Lessons Learned (OR-LLS) from the 14th Engr Bn for the period 
of July 1967 to January 1968, and an extract of an OR-LLS 
from the 73rd Signal Battalion for the period ending January 
31, 1968. 

The 14th Battalion unit history shows that in August 1967 the 
battalion force at LZ Nancy (comprised of A Company and the 
630th Engr Co) suffered a severe attack resulting in 9 killed 
in action (KIA) and approximately 50 wounded in action.  The 
enemy lost 22 KIA and an undetermined number of wounded that 
were "evacuated over numerous bloody trails exiting the 
base".  The OR-LLS reports from the 14th Engineer Battalion 
show that the battalion participated in numerous construction 
projects and operational support missions in the II Corps 
Tactical Zone including land clearing.  They also show that 
the battalion repaired and maintained vehicles, equipment and 
air fields.  They show that the B company had been stationed 
at Phan Rang in May 1967 at which time it repaired a bridge 
that had been "destroyed".  In June 1967 this Company was 
moved to Bae Loc.  During the period from May 1967 to January 
1968, B company platoons were also at Dalat, Lang Bian, and 
the village of Dai Quay.  The OR-LLS report from the 73rd 
Signal Battalion (which was where 14th Battalion was 
stationed) show that the northern perimeter of the Phan Rang 
Air Base received a short volley of sniper fire in November 
1967 resulting in 0 casualties.  In regard to the veteran's 
alleged stressors involving casualties, the USASCRUR said 
that the veteran needed to submit more detailed information 
including the full name and unit designation to the company 
level of the people killed.

In May 1997 the RO denied the veteran's application to reopen 
a claim of service connection for PTSD.

At a RO hearing in December 1998, the veteran testified that 
while in basic training he witnessed a drill instructor 
accidentally shoot and kill a trainee.  He said that he 
didn't know the drill instructor's name and only knew the 
person killed by his nickname, "Bull".  He said that he had 
spoken to a fellow serviceman named Collins who remembered 
the incident and that he would try to obtain a statement from 
him.  He said that while on guard duty at Phan Rang Air Base 
around April 1967 sniper fire came in and he got to the 
ground and buried himself there because he was scared.  He 
said that he was a big man and that his fear in Vietnam made 
him feel like a coward.  He said that he had been present 
when a bridge outside of the air base was destroyed by mortar 
fire and he and his company repaired it the same day.  He 
said that he did a lot of mine sweeps.  He pointed out that 
he was a combat engineer and not an infantryman and that a 
lot of his experiences were with things like mines and booby 
traps.  He said that he had been receiving Social Security 
disability benefits since 1989 for PTSD.

II.  Legal Analysis

The RO denied the veteran's application to reopen a claim of 
service connection for PTSD in March 1996.  The veteran did 
not appeal this decision and it is final.  38 C.F.R. 
§ 20.1103 (1999).  Since it is the last final decision on 
record in regard to this issue, new and material evidence 
must be submitted since March 1996 in order to reopen the 
claim of service connection for PTSD.  See 38 U.S.C.A. 
§ 5108; Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. 
Brown, 9 Vet. App. 273 (1996).  In August 1998 and May 1999 
the RO issued the veteran Supplemental Statements of the Case 
addressing the issue of direct service connection for PTSD 
without first deciding the issue of whether new and material 
evidence has been submitted sufficient to reopen a claim of 
service connection for PTSD.  Because finality exists in the 
March 1996 rating decision that denied the veteran's 
application to reopen a claim of service connection for PTSD, 
the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 
7104(b) to consider the new and material issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).

The standard for determining whether new and material has 
been submitted has changed.  Under the "old" standard, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991) 

Subsequent to the Colvin decision, in 1998, the Federal 
Circuit expressly rejected this "old" standard and instead 
held that new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Federal Circuit 
1998).

In the instant case, the RO relied on the "old" standard 
when it determined that new and material evidence had not 
been submitted to reopen a claim of service connection for 
PTSD.  However, by applying the "new" standard set out in 
Hodge, it is clear that the evidence submitted after the RO's 
March 1996 decision bears directly and substantially on a 
claim of service connection for PTSD and is thus new and 
material.  In particular, a VA Social Work Survey was 
conducted in December 1996 addressing the veteran's stressors 
and a VA psychiatric examination was performed the following 
month resulting in a diagnosis of PTSD.  In addition, records 
were received from the USASCRUR in May 1997 that contain the 
veteran's battalion's unit history and his battalion's OR-LLS 
covering the period of the veteran's service with the 
battalion.  This evidence is significant in regard to 
possible verification of the veteran's alleged stressors and 
is thus new and material.  Hodge, supra.

Having determined that new and material evidence has been 
added to the record since the March 1996 RO decision, the 
veteran's claim of service connection for PTSD is reopened.  
Hodge, supra.  It must next be immediately determined 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the reopened claim is 
well grounded pursuant to 5107(a).  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v West, 12 Vet. App. 203 (1999).  

Based on diagnoses of PTSD in the file, presumed-to-be 
credible history of stressors as related by the veteran, and 
a medical opinion that the PTSD is related to traumatic 
experiences in service, the veteran's claim of service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107.  See King v. Brown, 5 Vet. App. 19 
(1993); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  In 
addition, VA has fulfilled its duty to assist the veteran in 
developing evidence pertinent to his claim.  § 5107(a).  

In view of the plausibility of the veteran's claim of service 
connection for PTSD and the fulfillment of VA's duty to 
assist the veteran in developing this claim, consideration 
will now be given to the underlying merits of service 
connection.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see also Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).

The evidence as a whole does not support a finding that the 
veteran engaged in combat with the enemy.  Although the 
veteran's unit assignment and military records place him in a 
combat zone, they do not place him in combat.  This finding 
is not inconsistent with the veteran's testimony at a RO 
hearing in December 1998 when he pointed out that he was a 
combat engineer and not an infantryman, and that a lot of his 
experiences were with things like mines and booby traps.  

In view of the finding that the veteran did not engage in 
combat with the enemy, there would have to be evidence other 
than the veteran's assertions which verify his alleged 
stressors.  Gaines, supra; Cohen, supra.  In regard to mine 
sweeping, this duty is consistent with the veteran's duties 
as a combat engineer.  The OR-LLS from the 14th Battalion 
show numerous construction and repair projects performed in 
the II Corps Tactical Zone including land clearing tasks.  
Thus, this stressor has been verified along with the related 
fear of being blown up and dying.  As for coming under sniper 
fire, the battalion records document two incidents of hostile 
fire.  The first incident took place at LZ Nancy and resulted 
in 9 KIA.  The second incident occurred at Phan Ran air base 
in November 1967.  This incident was described as a short 
volley of sniper fire with no resulting casualties.  Although 
both incidents involved the veteran's battalion (14th), 
neither incident appears to have involved his company (B).  
The assigned units at LZ Nancy in August 1997 were A Co and 
the 630th Engineer Company.  B Company had been assigned at 
that time to the area of Wunder Beach and Wuang Tri Combat 
Base.  Moreover, the veteran did not report any stressors 
involving the incident at LZ Nancy.  Although B Company had 
been assigned to Phan Ran air base in May 1967 which was 
where the second sniper incident occurred, battalion records 
show that B company was no longer assigned to that base at 
the time of the November 1967 sniper incident.  The veteran's 
alleged stressor of having witnessed a bridge destroyed by 
mortar fire is fairly consistent with the battalion records 
showing that a bridge had been "destroyed", and was 
subsequently repaired by B Company.

As to the vetearn's other alleged stressors of handling dead 
bodies, accidentally shooting a Vietnamese woman and child, 
and of witnessing a trainee get fatally shot in an accident 
in basic training, none of these stressors have been 
verified.  In regard to handling dead bodies, the USASCRUR 
said that reported stressors such as handling casualties were 
seldom found in combat records.  As for the trainee death, 
the veteran was unable to provide sufficient specific 
information, such as his full unit assignment or the names of 
the people involved, which would allow additional research to 
be conducted.  Moreover, the veteran testified that he would 
try to obtain a statement from a person who told him that he 
remembered the incident, but he did not submit such a 
statement.

In sum, verification has been obtained with respect to the 
veteran's stressors of serving in a combat zone, mine 
sweeping duties, fear of being blown up and dying, and 
witnessing a bridge destroyed by mortar fire.  

As for a diagnosis of PTSD, the medical evidence is replete 
with this diagnosis from as early on as 1989, including 
records from Copin house where the veteran took up residence 
in 1989.  Subsequent medical records including VA treatment 
records and examination reports also reflect this diagnosis.  
Moreover, records from the SSA show that the veteran was 
disabled as of 1988 due to "Anxiety (PTSD)".  38 C.F.R. 
§ 3.304(f).  While determinations by the SSA are not 
controlling in regard to VA's determinations, like other 
pertinent evidence, such determinations must be considered.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

In regard to a link between PTSD symptoms and stressors, the 
medical evidence is clear in establishing a link between the 
veteran's reported stressors and his PTSD.  In February 1989 
the veteran was admitted to a Combat Stress Disorders Program 
where he was diagnosed as having PTSD.  On occasions in 1989 
and 1996, he underwent VA Social Work Surveys where he 
clearly laid out the alleged stressors.  The social worker 
who conducted the 1996 VA Social Work Survey concluded that 
the veteran had direct residuals of his combat experiences in 
Vietnam and recommended that he be evaluated for service 
connection for PTSD.  VA psychiatric examinations that were 
performed in 1989 and 1996 and took into consideration the VA 
Social Survey reports, resulted in diagnoses of PTSD, 
chronic, delayed.  

Notwithstanding a link between the veteran's reported 
stressors and PTSD symptoms, the evidence must establish a 
link between verified stressors and PTSD symptoms in order to 
establish service connection.  § 3.304(f).  As previously 
stated, the verified stressors in this case include serving 
in a combat zone, clearing land of mine and booby traps, 
having a fear of dying and witnessing the destruction of a 
bridge by mortar fire.  In this regard, the director of COPIN 
house relayed only two stressors in regard to the veteran's 
PTSD; his being isolated from other units and having to clear 
roads and trails of mines and booby traps.  In view of this 
letter which specifically links a verified stressor to PTSD, 
and, resolving any reasonable doubt in his favor, the Board 
finds that the evidence supports the requisite link between 
the veteran's verified stressors and PTSD symptoms.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.304(f).  Having 
satisfied the regulatory requirements of service connection 
for PTSD as set out in § 3.304(f), service connection for 
PTSD is warranted. 


ORDER

Service connection for PTSD is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

